In a proceeding to invalidate petitions designating appellant as a candidate in the Democratic Party Primary Election to be held June 23, 1970 for the Party position of Member of the State Committee, Male, for the 35th Assembly District, Kings County, the appeal is from a judgment of the Supreme Court, Kings County, entered June 10, 1970, which invalidated said designating petitions. Judgment affirmed insofar as it affects appellant, without costs. No opinion. Rabin, Acting P. J., Munder, Martuscello, Latham and Benjamin, JJ., concur.